Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 8, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from benefits because he voluntarily left his employment without good cause. A clear factual issue is presented which has been resolved against the claimant. It is supported by substantial evidence and must be affirmed (Matter of Lubin [Catherwood], 34 AD2d 591; Matter of Oxios [Catherwood], 33 AD2d 858). Decision affirmed, without costs. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.